Citation Nr: 0305619	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  00-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to an effective date, prior to June 2, 1997 for a 
grant of service connection for chronic obstructive pulmonary 
disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Medical 
& Regional Office Center (M&ROC) in Cheyenne, Wyoming.  

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (CAVC) from a March 8, 
2001 decision of the Board that granted entitlement to an 
effective date for service connection for COPD retroactive to 
February 10, 1997.  The CAVC reversed the March 8, 2001 Board 
decision and remanded the case for another decision to assign 
an effective date of July 22, 1996 for the veteran's service-
connected COPD.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  On July 22, 1996, VA received the veteran's original 
claim of entitlement to service connection for COPD due to 
pneumonia residuals and smoke exposure as a firefighter in 
service.

2.  The veteran mentioned tobacco use in correspondence dated 
in February 1997, prior to the issuance of the May 1997 M&ROC 
decision. 

3.  The M&ROC in May 1997 denied entitlement to service 
connection for pneumonia residuals and COPD based on smoke 
exposure as a firefighter in service, and the veteran 
withdrew this argument and continued to pursue the issue of 
service connection for COPD due to tobacco use.

4.  Prior to the expiration of the appeal period for the May 
1997 decision, the M&ROC received competent medical evidence 
linking the veteran's COPD to tobacco use in service.  

5.  The M&ROC in September 1998 granted service connection 
for COPD based on tobacco use in service from June 2, 1997, 
the date of receipt of the VA questionnaire.


CONCLUSION OF LAW

The criteria for an effective date for a grant of service 
connection for COPD retroactive to July 22, 1996, have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.114, 3.155, 3.160, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA received the veteran's claim for service connection for 
lung disease related to pneumonia during service on July 22, 
1996 (VA Form 21-5126: Veteran's Application for Compensation 
or Pension).  His correspondence to VA in November 1996 
mentioned a medical statement regarding the connection 
between his lung disease and the pneumonia treated in 
service.  VA records early in the 1990's mentioned COPD and 
noted his recent cessation of smoking.  

In letters to VA dated February 10, 1997 and February 11, 
1997, he discussed the claim for service connection based on 
fire fighting duties in service, and alluded to smoking in 
service as a possible cause of his COPD.  A VA examiner early 
in 1997 opined that the veteran had evidence of COPD 
secondary to cigarette smoking.  The veteran in March 1997 
wrote regarding a medical explanation he received as to how 
his lung condition could result from the smoke damage from 
fire fighting and smoking in service.

The M&ROC in May 1997 reviewed this evidence and service 
medical records when it denied entitlement to service 
connection for residuals of pneumonia and COPD. A copy of the 
decision was enclosed with the mailed notice in May 1997.

In May 1997, the M&ROC sent several letters to the veteran.  
The first letter advised the veteran of the denial of the 
claim of service connection for pneumonia residuals and COPD, 
and informed him they had found that his COPD was related to 
smoking and not military service.  The second letter informed 
him that his claim based on exposure to tobacco smoke or the 
use of tobacco products was not well grounded, and advised 
him of the evidence needed to establish a well-grounded 
claim, and provided him with a "Tobacco Use Questionnaire."

By letter of May 1997, the veteran responded to the M&ROC's 
correspondence, stating that he did not file a claim based on 
tobacco smoke and that the VA doctors who examined him linked 
his lung disease to pneumonia and smoke inhalation sustained 
while fighting fires during active duty.  However, the 
veteran did state that he did not smoke prior to his 
enlistment.  

In May 1997, the veteran filed a notice of disagreement, and 
submitted his completed "Tobacco Use Questionnaire" in June 
1997.  In October 1997 he filed a request to withdraw his 
argument of COPD due to pneumonia, and stated his intent to 
continue with a claim of COPD due to tobacco use in service.  
The veteran's mother provided a statement in October 1997.  
The M&ROC denied the claim in November 1997.  

In August 1998 the VA physician who examined the veteran in 
February 1997 opined that the etiology of the veteran's COPD 
was his lifelong habit of cigarette smoking.  

The M&ROC in September 1998 granted service connection for 
COPD due to tobacco use, and assigned a 30 percent rating 
effective June 2, 1997.  The rating board reasoned that the 
effective date should coincide with the return of the 
"Tobacco Use Questionnaire" on June 2, 1997.
The M&ROC furnished a copy of the decision with the October 
1998 notice letter that explained the effective date for the 
compensation award.  The veteran filed a notice of 
disagreement in November 1998, and stated his belief that his 
compensation should be paid from his initial application July 
1996.  

In October 1999, the M&ROC granted a 100 percent rating, but 
denied an earlier effective date for COPD on the basis that 
the effective date could not be earlier than a 
"reinterpretation of the law" from the VA General Counsel's 
Office in January 1997.  


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  In the case of 
liberalizing laws and Department of Veterans Affairs issues, 
see § 3.114.  38 U.S.C.A § 5110; 38 C.F.R. §§ 3.400(b)(2), 
3.400(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.


Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  

Acceptance of a report of examination or treatment as a claim 
for increase or to reopen is subject to the requirements of 
Sec. 3.114 with respect to action on Department of Veterans 
Affairs initiative or at the request of the claimant and the 
payment of retroactive benefits from the date of the report 
or for a period of 1 year prior to the date of receipt of the 
report.  38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs.  The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.


New and material evidence received prior to the expiration of 
the appeal period, or prior to the appellate decision if a 
timely appeal has been filed (including evidence received 
prior to an appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans Appeals 
without consideration in that decision in accordance with the 
provisions of Sec. 20.1304(b)(1) of this chapter), will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  38 
C.F.R. § 3.156(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).


Analysis

Preliminary Matter: Duty to Assist

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In regard to fulfilling VA's duty to assist the veteran under 
the VCAA, the Board notes that a remand is not necessary in 
view of the favorable decision that follows.  In other words, 
the veteran will not be prejudiced by the Board proceeding to 
a decision in this matter since the outcome represents a full 
grant of the benefits being sought.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993). 


Earlier Effective Date

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. § 
5110(a) (West 2002) and 38 C.F.R. § 3.400, and provide 
generally that the effective date for disability compensation 
based on direct service connection in a claim filed many 
years after service shall be the later of the date of claim 
or the date entitlement arose.

Here, the veteran filed a claim for lung disease in July 
1996, and listed the bout with pneumonia as the cause of his 
condition.  However, in letters dated in February 1997, the 
veteran asserted the additional argument of service 
connection for COPD due to tobacco use.  

This statement was submitted prior to the M&ROC's initial 
rating decision of May 1997.  Also, additional evidence in 
support of the claim based on tobacco use was added to the 
record during the appeal period of the July 1996 claim.  
Therefore, it is reasonable to conclude that the evidence 
must be considered as having been filed in connection with 
the original claim.  

Given the above discussion, the Board finds that the veteran 
is entitled to an effective date of July 22, 1996, the date 
that his original claim was received.  


ORDER

Entitlement to an effective date for service connection for 
COPD retroactive to July 22, 1996 is granted, subject to the 
regulations governing the payment of monetary awards.



	                        
____________________________________________
RONALD R. BOSCH
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

